Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.6 CONFIDENTIAL Amendment #2 to the Letter of Agreement between SmithKline Beecham Corporation and Quest Diagnostics Incorporated 1. The purpose of this Amendment #2 to the Letter of Agreement effective January 1, 2008 between SmithKline Beecham Corporation d/b/a GlaxoSmithKline and Quest Diagnostics Incorporated (hereinafter the LOA) is to extend the term referenced in section 2 of the LOA to the earlier of (i) June 30, 2008, or (ii) the full execution of a new comprehensive Global Clinical Trials Agreement. 2. All other terms and conditions of the LOA shall remain in full force and effect. 3. The parties hereto agree to this Amendment #2 to the LOA by their authorized signatures below. SMITHKLINE BEECHAM CORPORATION QUEST DIAGNOSTICS INCORPORATED /s/ Paula M. Russella /s/ Daniel P. Megronigle Paula M. Russella Daniel P. Megronigle Sourcing Group Manager Executive Director, Sales & Marketing May 21, 2008 May 15, 2008 Date Date
